Per Curiam:

The motion of the appellee to dismiss the appeal herein is granted, and the appeal is dismissed for the reason that the judgment of the Supreme Court of the State of South Carolina, insofar as the appellant seeks here to review it, was based upon a non-federal ground adequate to support it. Quong Ham Wah Co. v. Industrial Comm’n, 255 U.S. 445, 448, 449; Knights of Pythias v. Meyer, 265 U.S. 30, 32, 33; Swiss Oil Corp. v. Shanks, 273 U.S. 392, 411, 412; Hicklin v. Coney, 290 U.S. 169, 171; Live Oak Water Users Assn. v. Railroad Comm’n, 269 U.S. 354, 359; Girard Trust Co. v. Ocean & Lake Realty Co., 286 U.S. 523; Real Estate-Land Title & Trust Co. v. Springfield, 287 U.S. 577.